Motion by appellant to vacate order dated May 6, 1960, dismissing the appeal, granted; order vacated. Motion by appellant to dispense with printing granted. The appeal will be heard on the original papers (including the typewritten minutes) and on appellant’s typewritten brief. Appellant is directed to file six copies of his typewritten brief and to serve one copy on the District Attorney. Appellant’s time to perfect the appeal is enlarged to the April Term, commencing March 27,1961; the appeal is ordered on the calendar for said term. On the court’s own motion, William A. Smith, Esq., 30 Bay St., Staten Island, New York, is assigned as counsel to prosecute the appeal. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.